Case 1:21-cv-22637-KMW Document 6 Entered on FLSD Docket 07/29/2021 Page 1 of 5




                                   UNITED STATES DISTRICT COURT
                                   SOTHERN DISTRICT OF FLORIDA

                                               Case No. 1:21-cv-22637
  PATRICIA DEROSA,

         Plaintiff,
  v.

  ENHANCED RECOVERY COMPANY, LLC,

        Defendant.
  _______________________________________/

                                             MOTION TO REMAND

         Plaintiff Patricia Derosa (“Plaintiff”) moves to remand this case to Miami-Dade County

  Court, as Defendant Enhanced Recovery Company, LLC (“Defendant”), not only failed to

  establish the three irreducible minimums of Article III standing, but more critically, explicitly

  admits in its Answer [D.E. 5] that “Plaintiff did not suffer any concrete and particularized injury-

  in-fact and, therefore, does not have standing to pursue such claims.” D.E. 5 at 7. For these

  reasons, as discussed in more detail below, Plaintiff asks that this case be remanded to Miami-

  Dade County Court and that Plaintiff be awarded attorneys fees and costs.

                                                  INTRODUCTION

         Defendant invoked the jurisdiction of this Court by removing the above-captioned case

  from Miami-Dade County Court. Although Defendant is not required to establish subject-matter

  jurisdiction to remove a case via 28 U.S.C. § 1441(a), whether Defendant can exercise the removal

  mechanism and whether subject matter jurisdiction exists are separate inquires.

         As the party responsible for removing the case, Defendant bears the burden of establishing

  federal subject matter jurisdiction on a motion to remand and, more pointedly, as the party

  responsible for invoking this Court’s jurisdiction, Defendant bears the burden of establishing the

                                                                                                                 PAGE | 1 of 5
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:21-cv-22637-KMW Document 6 Entered on FLSD Docket 07/29/2021 Page 2 of 5




  three elements of standing, i.e., the plaintiff must have suffered an injury in fact, the defendant

  must have caused that injury, and a favorable decision must be likely to redress it. Defendant

  carries these burdens at all stages of this litigation, and at this stage, Defendant has neither satisfied

  the standing burden it now carries, nor the overarching subject matter jurisdiction burden.

          For these reasons, Plaintiff moves to remand this case for lack of subject matter jurisdiction.

                                                      BACKGROUND

          1.         On June 11, 2021, Plaintiff sued Defendant in Miami-Dade County Court (Case

  No. 2021-018000-CC-05) for violating § 1692c(b) of the Fair Debt Collection Practices (the

  “FDCPA”).

          2.         On July 22, 2021, Defendant removed Plaintiff’s lawsuit to this Court pursuant to

  28 U.S.C. § 1441(a). See D.E. 1.

                                             GOVERNING STANDARDS

          3.         “Where state and federal courts share subject matter jurisdiction, a removal statute

  may provide the procedural mechanism for transferring a case from one court to another, but the

  removal statute is not the source of subject matter jurisdiction.” Orange Cty. Water Dist. v. Unocal

  Corp., 584 F.3d 43, 49 (2d Cir. 2009).

          4.         “On a motion to remand, the removing party shoulders the burden of establishing

  federal subject-matter jurisdiction.” Bowling v. United States Bank Nat'l Ass'n, 963 F.3d 1030,

  1034 (11th Cir. 2020) (citing Conn. State Dental Ass'n v. Anthem Health Plans, Inc., 591 F.3d

  1337, 1343 (11th Cir. 2009)).

          5.         “Under settled precedent, the ‘irreducible constitutional minimum’ of standing

  consists of three elements: the plaintiff must have suffered an injury in fact, the defendant must

  have caused that injury, and a favorable decision must be likely to redress it. The party invoking

                                                                                                                    PAGE | 2 of 5
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 1:21-cv-22637-KMW Document 6 Entered on FLSD Docket 07/29/2021 Page 3 of 5




  the jurisdiction of a federal court bears the burden of establishing these elements to the

  extent required at each stage of the litigation.” Trichell v. Midland Credit Mgmt., 964 F.3d 990,

  *7 (11th Cir. 2020) (emphasis added) (citing and quoting Lujan v. Defs. of Wildlife, 504 U.S. 555,

  560-61 (1992)).

         6.         Pursuant to 28 U.S.C. 1447(c), “[i]f at any time before final judgment it appears

  that the district court lacks subject matter jurisdiction, the case shall be remanded.”

         7.         Pursuant to 28 U.S.C. 1447(c), “[a]n order remanding the case may require payment

  of just costs and any actual expenses, including attorney fees, incurred as a result of the removal.”

                                                        ARGUMENT

         8.         With respect to the present matter, Defendant exercised the procedural mechanism

  of 28 U.S.C. § 1441(a) to remove Plaintiff’s case from Miami-Dade County Court to this Court

  and, in so doing, invoked the jurisdiction of this Court. Indeed, Defendant is not required to

  establish the existence of subject matter jurisdiction, nor the subcategory of Article III standing,

  to exercise the removal mechanism – however – as the party responsible for invoking this Court’s

  jurisdiction via the procedural mechanism of 28 U.S.C. § 1441(a), Defendant carries both the

  burden of establishing subject matter jurisdiction for purposes of this Motion to Remand and,

  significantly, the more particularized burden of standing at this stage of the litigation.

         9.         Here, as the party responsible at this stage for bearing the burden of establishing

  each of the three elements of standing and the overarching burden of federal subject matter

  jurisdiction, Defendant has failed to meet these burdens.

         10.        Further, and more critically, in light of the fact that Defendant asserts that “Plaintiff

  did not suffer any concrete and particularized injury-in-fact and, therefore, does not have

  standing to pursue such claims,” D.E. 5 at 7 (emphasis added), Defendant has denounced the

                                                                                                                   PAGE | 3 of 5
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 1:21-cv-22637-KMW Document 6 Entered on FLSD Docket 07/29/2021 Page 4 of 5




  existence of subject matter jurisdiction and, as such, this Court must remand this case to Miami-

  Dade County Court, of which has subject matter jurisdiction to hear Plaintiff’s claim.

         11.      WHEREFORE, Plaintiff, respectfully, asks this Court to remand this case to

  Miami-Dade County Court for Defendant’s failure to establish the three elements of standing, as

  well as the overarching burden of federal subject matter jurisdiction, and award Plaintiff attorney’s

  fees and costs pursuant to 28 U.S. Code § 1447(c).

         Dated: July 29, 2021
                                                                           Respectfully Submitted,

                                                                            /s/ Thomas J. Patti                              .
                                                                           THOMAS J. PATTI, ESQ.
                                                                           Florida Bar No.: 118377
                                                                           E-mail: tom@jibraellaw.com
                                                                           JIBRAEL S. HINDI, ESQ.
                                                                           Florida Bar No.: 118259
                                                                           E-mail: jibrael@jibraellaw.com
                                                                           The Law Offices of Jibrael S. Hindi
                                                                           110 SE 6th Street, Suite 1744
                                                                           Fort Lauderdale, Florida 33301
                                                                           Phone: 954-907-1136
                                                                           Fax:      855-529-9540

                                                                           COUNSEL FOR PLAINTIFF

                              Certificate of Compliance with Local Rule 7.1

         Pursuant to Local Rule 7.1 (a)(3), undersigned counsel for Plaintiff’s conferred with

  counsel for Defendant, of whom stated that Defendant does oppose to the relief sought herein.

         DATED: July 29, 2021
                                                                Respectfully Submitted,
                                                                 /s/ Thomas Patti                                       .
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail: tom@jibraellaw.com
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail: jibrael@jibraellaw.com

                                                                                                                 PAGE | 4 of 5
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:21-cv-22637-KMW Document 6 Entered on FLSD Docket 07/29/2021 Page 5 of 5




                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:    954-907-1136
                                                                Fax:      855-529-9540
                                                                COUNSEL FOR PLAINTIFF

                                         CERTIFICATE OF SERVICE

         The undersigned certifies that on July 29, 2021, the forgoing was electronically filed via

  the Court’s e-filing system on all counsel of record.

                                                                               Respectfully Submitted,

                                                                                /s/ Thomas J. Patti    .
                                                                               THOMAS J. PATTI, ESQ.
                                                                               Florida Bar No.: 118377




                                                                                                                 PAGE | 5 of 5
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
